IN THE SUPREME COURT OF THE STATE OF DELAWARE

LARRY D. MARVEL,                       §
                                       §
      Defendant-Below,                 §
      Appellant,                       § No. 295, 2014
                                       §
      v.                               § Court Below—Superior Court
                                       § of the State of Delaware,
STATE OF DELAWARE,                     § in and for New Castle County
                                       § Cr. ID 0510007925
      Plaintiff-Below,                 §
      Appellee.                        §

                         Submitted: June 5, 2014
                          Decided: June 26, 2014

Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                   ORDER

      This 26th day of June 2014, after careful consideration of the opening brief

and the State’s motion to affirm, we find it manifest that the judgment below

should be affirmed on the basis of the Superior Court=s well-reasoned decision

dated May 5, 2014. The Superior Court did not err in concluding that appellant’s

fourth motion for postconviction relief was procedurally barred and that appellant

had failed to overcome the procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice